Citation Nr: 1549138	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to October 5, 2010 for degenerative joint disease of the lumbar spine, in excess of 10 percent from October 5, 2010 to June 24, 2014, and in excess for 20 percent thereafter, to include the propriety of the reduction of the Veteran's disability rating, from 20 percent to 10 percent, effective October 5, 2010.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected back and/or knee disability.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1989 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011, February 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The October 2011 rating decision, in pertinent part, decreased the evaluation of degenerative joint disease of the lumbar spine from 20 percent to 10 percent, effective October 5, 2010.  The February 2012 rating decision, in pertinent part, denied entitlement service connection for bilateral hearing loss and erectile dysfunction.  The June 2012 rating decision denied entitlement service connection for tinnitus.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280   (1992).  As noted above, the Veteran appealed the October 2011 rating decision which reduced the Veteran's assigned disability rating of 20 percent to 10 percent for degenerative joint disease of the lumbar spine, effective October 5, 2010.  In his October 2012 substantive appeal, the Veteran indicated a higher rating for his back disability was warranted.  The Board finds that the October 2011 rating decision which reduced the rating was also a denial of a petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for degenerative joint disease of the lumbar spine.

Additionally, during the pendency of the Veteran's appeal for degenerative joint disease of the lumbar spine, in an April 2015 rating decision, the RO granted an increase in the evaluation of the Veteran's degenerative joint disease of the lumbar spine, and assigned a 20 percent evaluation effective June 24, 2014.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In September 2015, the Veteran and his spouse provided testimony at a video conference before the undersigned Veterans Law Judge, the transcript of which is of record.  During the September 2015 hearing, the Veteran submitted additional evidence in the form of a statement regarding the impact of his back disability on his employment and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  

Additionally, in July 2015, since the most recent April 2015, supplemental statement of the case issued for the evaluation of the Veteran's back disability, the Veteran submitted a July 2015 spine MRI, which he did not waive review thereof.  However, as the claim regarding the Veteran's back disability is remanded below for other matters, the AOJ will have an opportunity to consider the additional evidence in the first instance when claim is re-adjudicated.  

Furthermore, with respect to the Veteran's claims for service connection for erectile dysfunction, tinnitus and bilateral hearing loss, additional evidence since the most recent September 2012, statement of the case has been issued for these claims.  Such includes November 2013 medical records regarding the Veterans hiatal hernia, gastroesophageal reflux disorder and chronic obstructive pulmonary disorder, June 2014 VA esophageal conditions and back examination reports, a September 2014 medical letter regarding the Veteran's employment related to his back disability, an October 2014 VA spine MRI and VA treatment records most recently dated in January 2015.  However, however, in light of the disposition granting the claim for service connection for tinnitus, a remand for AOJ consideration and issuance of a supplemental statement of the case is not warranted for this issue.  Similarly, with respect to the claims for service connection for erectile dysfunction and bilateral hearing loss, each claim must be remanded for additional development, thus the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.  

Additionally, in June 2015, VA received a statement from the Veteran along with a December 2011 medical record specific to his service-connected hiatal hernia, which was most recently adjudicated in a July 2014 rating decision.  The Board is unclear as the Veteran's intent in the submission of this information, specifically if such is a claim for an increased rating or a notice of disagreement as the July 2014 determination.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an evaluation in excess of 20 percent prior to October 5, 2010 for degenerative joint disease of the lumbar spine, in excess of 10 percent from October 5, 2010 to June 24, 2014, and in excess for 20 percent thereafter, to include the propriety of the reduction of the Veteran's disability rating, from 20 percent to 10 percent, effective October 5, 2010, entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected back and/or knee disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of this specific benefit sought on appeal.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are not necessary.

The Veteran contends that service connection is warranted for tinnitus.  He believes the ringing in his ears is attributable to exposure to loud noise during active service.  The Veteran asserted, in September 2015 testimony, that the noise exposure occurred when he worked around helicopters, on weekly basis, as a parts specialist.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In this case, the Veteran satisfies the existence of the present disability standard for his tinnitus claim.  The Veteran reported that he has experienced ringing in the ears.  In December 2011, the Veteran underwent a VA audiological examination in connection with the claim and was diagnosed with tinnitus.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as equipment records and parts specialist.  Consistent with the Veteran's military occupation, the Veteran also described, in September 2015 testimony, that he was exposed to helicopter noise on a weekly basis as he engaged in aviation supply specific to Apaches and Cobra helicopters.  Thus, as the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

At the December 2011 VA examination, the Veteran reported tinnitus first began in service.  Although the December 2011 examination report also noted an onset date of 2010, the examiner also documented the Veteran reported tinnitus occurred when exposed to helicopter noise while serving in the military.  Tinnitus is the type of condition that a lay person can identify. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted above, the Veteran reported ringing in his ears which is a typical symptom of tinnitus, a symptom which is capable of being observed and described by a layperson.  The Veteran is credible with respect to his assertions of experiencing tinnitus in service and since service because his statements are consistent in that he maintains the ringing in his ears began during service.  For example, as noted above, the Veteran reported his tinnitus onset during service in a December 2011 VA examination statement and in September 2015 testimony.  These are consistent contentions that show the Veteran maintains his tinnitus began during service.  

The Board finds the Veteran's statements as to the onset of his hearing tinnitus to be credible and his statements are accorded significant evidentiary weight.  The December 2011 VA examiner stated the etiology of the Veteran's tinnitus was less likely than not associated with military noise exposure.  The December 2011 VA examiner provided a rationale which reported noise exposure from engines can cause damage to inner ear structures which can lead to tinnitus at time of exposure and/or gradually over time, however there were no records in the file to indicate Veteran was exposed to significant noise and a hearing conservation record stated the Veteran was not routinely exposed to hazardous noise.  In a June 2012 addendum opinion, the examiner reiterated that it was less likely as not that the Veteran's bilateral constant tinnitus was related to shift changes during service because no significant shift changes were noted between enlistment and two different hearing conservation exams.  However, as noted above, in September 2015 testimony, the Veteran did report weekly noise exposure.  Moreover, the December 2011 VA examiner did not appear to consider that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board finds the Veteran's credible statements as to the onset of his tinnitus, are sufficient to outweigh the opinion of the examiner in the December 2011 VA examination.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet.App. 258 (2015).  In this case, there is competent and credible evidence of continuity of symptomatology since service.

The Board finds that the Veteran is both competent and credible to report tinnitus in service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Initially, as described above, the Veteran challenged the October 2011 rating decision, which in pertinent part, decreased the evaluation of degenerative joint disease of the lumbar spine from 20 percent to 10 percent, effective October 5, 2010.  However, the September 2012 statement of the case and April 2015 supplemental statement of the case issued in response only address the claim as an increased rating claim and the cited regulations and explanation of reasons and bases are confined to applying the criteria for an increased rating and do not cite to, or discuss the regulations and elements for consideration when determining the propriety of a rating reduction.  The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e) (2014); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  Notably, the provisions of 38 C.F.R. § 3.344(a)(b) may apply as the rating reduced was in effect for more than 5 years.  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, a supplemental statement of the case must be issued to include the propriety of the rating reduction.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board finds the Veteran should be afforded another VA examination with respect to the degenerative joint disease of the lumbar spine, as the most recent June 2014 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the examiner noted the existence of flare-ups, an opinion was not offered as to an estimate in degrees of any additional limitation of motion during flare-ups, as generally directed for ratings involving range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, in a September 2015 statement, the Veteran reported increasingly frequent time lost from work due to his back disability.  Thus, as the severity of the Veteran's degenerative joint disease of the lumbar spine may have worsened, a new VA examination for the claim is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Board finds the Veteran should be afforded another VA examination with respect to his claim for erectile dysfunction.  The December 2011 VA examiner did not endorse a diagnosis of erectile dysfunction.  However, a subsequent July 2012 VA treatment record documented a complaint of erectile dysfunction.  Thus, as there is additional evidence pertinent to a diagnosis, another examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).

Similarly, in September 2014, the Veteran testified his hearing difficulty had increased in severity.  Thus, the Board also finds the Veteran should be afforded another VA audiological examination related to the claim as the most recent audiological examination was conducted in December 2011 and found the Veteran did not suffer from bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2014).  Thus, as the Veteran may now indeed have bilateral hearing loss for VA purposes, a new VA examination for the claim is warranted.  Id.

Additionally, in September 2015 testimony, the Veteran reported treatment from Dr. Thomas, located in Henryetta, Oklahoma, several years ago for his back problems.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from the Dr. Thomas, or any additional identified providers, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, updated VA treatment records should be obtained in light of the remand.  An April 2015 supplemental statement of the case reference review of VA treatment records from the Jack C. Montgomery VA Medical Center (VAMC) located in Muskogee, Oklahoma most recently dated in April 2015.  However, most recent VA treatment records associated with the claims file, from the Jack C. Montgomery VAMC, are dated in January 2015, although such were associated with the claims file in April 2015.  Thus, on remand all VA treatment records should be obtained, from the Jack C. Montgomery VAMC, to include any associated outpatient clinics, from January 2015 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.   Obtain the necessary authorization from the Veteran and then attempt to obtain any records from the Dr. Thomas, or any other identified providers.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

2.  Obtain all VA treatment records for the Veteran dated from January 2015 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected degenerative joint disease of the lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

A complete rationale must be provided for any medical opinion offered.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed erectile dysfunction.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed erectile dysfunction began in service, was caused by service, or is otherwise etiologically related to active service. 

If the answer to the above question is no, then is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed erectile dysfunction, was caused or aggravated by the Veteran's service-connected knee and/or back disability. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should consider the July 2012 VA treatment record documenting a complaint of erectile dysfunction.

A complete rationale must be provided for any medical opinion offered.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise etiologically related to active service. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether or not the Veteran's current hearing loss is related to service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale must be provided for any medical opinion offered.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

7.  Finally, readjudicate the issues on appeal, and the claim for increased rating for degenerative joint disease of the lumbar spine must include the propriety of the reduction of the Veteran's disability rating, from 20 percent to 10 percent, effective October 5, 2010.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


